Name: 83/105/EEC: Commission Decision of 4 March 1983 re- establishing the status of certain parts of the territory of the Federal Republic of Germany with regard to classical swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  regions of EU Member States;  means of agricultural production
 Date Published: 1983-03-12

 Avis juridique important|31983D010583/105/EEC: Commission Decision of 4 March 1983 re- establishing the status of certain parts of the territory of the Federal Republic of Germany with regard to classical swine fever Official Journal L 066 , 12/03/1983 P. 0016 - 0017*****COMMISSION DECISION of 4 March 1983 re-establishing the status of certain parts of the territory of the Federal Republic of Germany with regard to classical swine fever (83/105/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 82/893/EEC (2), and in particular Article 4c (1) (c) thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 82/893/EEC, and in particular Article 13a (2) thereof, Whereas Council Decision 82/838/EEC (4) recognizes certain parts of the territory of the Federal Republic of Germany as being either officially swine-fever-free or swine-fever-free; Whereas outbreaks of classical swine fever have been recorded in some of the parts of the territory of the Federal Republic of Germany referred to in Annexes I and II to Decision 82/838/EEC; Whereas by Decision 83/28/EEC (5), the Commission has suspended for a period of 15 days the status of official freedom from swine fever or of freedom from swine fever of affected parts of German territory; Whereas, taking account of the epidemiological evolution of the disease, the Commission, by Decision 83/68/EEC (6), temporarily prolonged this period of suspension for certain regions; Whereas, since that time, study of the epidemiological situation leads to the conclusion that the disease has been eradicated in certain districts and it is consequently suitable to re-establish the status of officially swine-fever-free in these districts; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The status of those parts of the territory of the Federal Republic of Germany constituted by the regions set out in Annex I, as areas recognized to be officially swine-fever-free within the meaning of Article 4c (1) (c) of Directive 64/432/EEC, is hereby re-established for the regions listed in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 4 March 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 378, 31. 12. 1982, p. 57. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 352, 14. 12. 1982, p. 27. (5) OJ No L 31, 2. 2. 1983, p. 24. (6) OJ No L 47, 19. 2. 1983, p. 21. ANNEX Regions of the Federal Republic of Germany for which the official swine-fever-free status is re-established The Regierungsbezirke Stuttgart and Mittelfranken.